Exhibit 10.26.24

 

 

LOGO [g534096g0215104224244.jpg]

PERFORMANCE SHARE PROGRAM

FEBRUARY 13, 2018

TARGET AWARD FOR PERFORMANCE PERIOD 18

PERFORMANCE SHARE UNIT

AWARD TERMS AND CONDITIONS

These Performance Share Unit Award Terms and Conditions describe terms and
conditions of Performance Share Unit Awards, as part of the ConocoPhillips
Performance Share Program (the “Program”), granted under the 2014 Omnibus Stock
and Performance Incentive Plan of ConocoPhillips (referred to as the Plan) by
ConocoPhillips (the “Company”) to you as an eligible employee (the “Employee”).
These Terms and Conditions, together with the Award Summary given to each
Employee receiving an Award, form the Award Agreement (the “Agreement”) relating
to the Awards described. Subject to the Plan and this Agreement, the Company
grants to the Employee Performance Share Units. Individual awards will be as set
forth in the Award Summary given to each Employee to whom an Award is granted.
The Award Summary for each Employee is made a part of this Agreement with regard
to such Employee. The Award Summary may be modified at any time to reflect
increased or decreased amounts of the Award due to promotion or demotion of the
Employee and due to decisions made with regard to this Performance Period 18 of
the Program, including adjustments related to the performance of the Company and
adjustments related to the performance of the Employee; provided, however, that
after a Change of Control occurs, there shall be no decrease in the number of
Performance Share Units granted, except pursuant to the section titled
“Detrimental Activities” below. Multiple book entry accounts may be used to
reflect the total shares awarded under these Terms and Conditions. This and any
other administrative activities shall not be construed to alter these Terms and
Conditions.

 

AWARD: Performance Share Unit (PSU) Award granted by the Authorized Party under
the provisions of the Plan. The PSUs will be noted in a book entry account
created for the Employee.

 

PSU: A unit evidencing the right to receive either one share of ConocoPhillips
Stock, $.01 par value, or the Fair Market Value thereof under the circumstances
described in these Terms and Conditions.

VOTING RIGHTS: The named owner of the PSUs has no voting rights for the units,
but is considered the beneficial owner for all purposes including ownership and
control reports such as the annual proxy statement.

DIVIDEND EQUIVALENTS: PSUs shall accrue a dividend equivalent at such times as a
dividend is paid on the common stock of the Company, par value of $.01 per
share, which dividend equivalent shall be credited as reinvested in additional
PSUs as of the date such dividends are payable, and such additional PSUs shall
be subject to these terms and conditions. The number of PSUs acquired through
this reinvestment of dividend equivalents shall be calculated using the Fair
Market Value at the time the dividend equivalent is accrued. Accrued dividend
equivalents shall be paid at the time of settlement of the PSUs as set forth in
the section titled “Settlement” below.

 

- 1 -



--------------------------------------------------------------------------------

RETIREMENT PLAN EARNINGS: The issuance of these PSUs does not constitute
earnings under any retirement plan sponsored by a ConocoPhillips company. The
value of the units at the time restrictions lapse also does not constitute
earnings under any retirement plan sponsored by a ConocoPhillips company.
Neither the issuance of nor lapsing of restrictions on PSUs will have any impact
on any retirement plans or any other compensation plan sponsored by a
ConocoPhillips company.

TAX INFORMATION: For an Employee subject to U.S. tax laws, this matter is more
thoroughly covered in the document entitled “U.S. Tax Aspects of Restricted
Stock Units.” However, in general terms, under current U.S. tax law, the value
of these units is not considered taxable income until the restrictions lapse.

BENEFICIARY: In the event of the death of the named owner of these units prior
to the lapsing of restrictions for other reasons, such restrictions will lapse
and settlement be made to the beneficiary or beneficiaries designated by the
named owner of the PSUs (including any PSUs arising from accrued dividend
equivalents) at the same times and upon the same events as it would otherwise
have been made in accordance with the settlement provisions set forth in the
section titled “Settlement” below. Such beneficiary or beneficiaries must be set
forth under a properly completed beneficiary designation form acceptable to the
Administrator which is received by the Administrator prior to the death of the
named owner. In absence of such a beneficiary designation, the personal
representative of the estate of the named owner or the person or persons to whom
the Award shall have been validly transferred by the personal representative
pursuant to will or the laws of descent and distribution shall have the right to
settlement of the Award. to the same extent the named owner would have, had the
named owner not died. No transfer of an Award, or of the unrestricted Stock or
other proceeds of an Award, by beneficiary designation or by will or by the laws
of descent and distribution shall be effective to bind the Company unless the
Administrator shall have been furnished with written notice thereof, with a copy
of the beneficiary designation or will, and with such other evidence as the
Administrator may deem necessary to establish the validity of the transfer and
the acceptance by the transferee or transferees of the terms and conditions of
such Award.

CHANGE OF CONTROL: Upon a Change of Control, the following shall apply to the
PSUs (including any PSUs arising from accrued dividend equivalents):

 

  1. Each Employee shall immediately become fully vested in such PSUs that are
not assumed, or substituted for, by an acquirer in connection with the Change of
Control, and such PSUs shall not thereafter be forfeitable for any reason,
except as set forth in the section titled “Detrimental Activities” below.

  2. With regard to any other PSUs, each Employee shall become fully vested in
such PSUs upon incurring a Severance following such Change of Control, and such
PSUs shall not thereafter be forfeitable for any reason, except as set forth in
the section titled “Detrimental Activities” below.

  3.

In the event of vesting of PSUs pursuant to either paragraph 1 or 2 above, all
restrictions and other limitations applicable to the PSUs shall lapse and the
PSUs

 

- 2 -



--------------------------------------------------------------------------------

  shall be settled in unrestricted Stock or cash at the same times and upon the
same events as it would otherwise have been made in accordance with the
settlement provisions set forth in the section titled “Settlement” below.

RESTRICTIONS: The following restrictions relate to the PSUs:

The PSUs (including any PSUs arising from accrued dividend equivalents) will be
held in escrow for the Employee. As provided herein, the Employee will have all
rights of economic ownership to such units including the right to receive
dividend equivalents as set forth in the section titled “Dividend Equivalents”
above, except that the Employee shall not have the right to sell, transfer,
assign, or otherwise dispose of such units until the escrow is terminated (such
restrictions being known as the “Transfer Restrictions”).

Unless postponed pursuant to an effective election, as described in the section
titled “Initial Deferral Election” below, the escrow shall end on the earliest
of any of the following occurrences, with Transfer Restrictions to lapse and
settlement be made as set forth in the section titled “Settlement” below:

 

  1. The Termination of the Employee’s employment as a result of Layoff of the
Employee;

  2. The Termination of the Employee’s employment after Retirement;

  3. The Termination of the Employee’s employment due to death;

  4. The Termination of the Employee’s employment following Disability of the
Employee;

  5. The Termination of the Employee’s employment following a Change of Control;
or

  6. February 20, 2021.

In the absence of an effective election, as described in the section titled
“Initial Deferral Election” below, the Transfer Restrictions shall lapse and the
PSUs (including any such that are awarded after the Separation from Service of
the Employee) shall be settled in cash on the date that is the later of (a) the
end of the escrow period and (b) the earliest of the Employee’s death,
February 20, 2021, or six months after the date of the Employee’s Separation
from Service for a reason other than death; provided, however, that settlement
shall not be made before February 20, 2021.

INITIAL DEFERRAL ELECTION: If the Employee is eligible for participation in the
Key Employee Deferred Compensation Plan of ConocoPhillips (KEDCP), the Employee
may elect on an election form delivered to the Authorized Party at a time set by
the Authorized Party (which shall be on or before December 31, 2017) to have the
settlement in cash of the PSUs (including any PSUs arising from accrued dividend
equivalents), in whole or in part, replaced with an account in lieu thereof to
be created in KEDCP, with distribution from KEDCP to be made in accordance with
the election of the Employee and any subsequent elections allowed under the
provisions of KEDCP. Upon creation of such an account, the related PSUs
(including any PSUs arising from accrued dividend equivalents) shall be
canceled, and shall no longer be owed or payable, except through KEDCP.

 

- 3 -



--------------------------------------------------------------------------------

In the absence of such an election, the escrow will end and settlement shall be
made in one lump sum payment in cash at the time and in the manner set forth in
the sections titled “Restrictions” above and “Settlement” below.

SETTLEMENT: Unless deferred as described in the section titled “Initial Deferral
Election” above, the Company shall, at the time stated above, deliver to each
Employee an amount equal to the Fair Market Value of the PSUs (including any
PSUs arising from accrued dividend equivalents), and the related PSUs (including
any PSUs arising from accrued dividend equivalents) shall be canceled. In all
cases the Employee will be responsible to pay all required withholding taxes
associated with the Award. The Employee must pay any required withholding taxes
by having shares equal in value to the applicable withholding taxes withheld by
the Company (or such other method as the Company, in its sole discretion,
allows). The value of the shares withheld for this purpose shall be an amount
consistent with the applicable laws and regulations. If Australian tax law
applies to the Employee, then an Award is a scheme to which Subdivision 83A-C of
the Income Tax Assessment Act 1997 of Australia applies (subject to the
conditions in that Act).

The Fair Market Value of the Award received by the Employee shall be determined
in accordance with the definition and principles set forth in the Plan.

FORFEITURE: An Employee’s right, title, and interest in PSUs awarded under the
Program (including any PSUs arising from accrued dividend equivalents) or
derived from such Performance Share Units, or the ownership thereof, shall be
forfeited if the Employee terminates employment prior to termination of the
escrow period for any reason other than Termination after Layoff, Termination
after Retirement, Termination due to death, Termination following Disability, or
Termination following a Change in Control; provided, however, any transfer
between the Company and any Subsidiary, or between Subsidiaries at the request
of the Company or such Subsidiaries, shall not result in forfeiture.
Furthermore, an Employee’s right, title, and interest in Performance Share Units
awarded under the Program or derived from such Performance Share Units, or the
ownership thereof, shall be forfeited if the Employee does not complete twelve
full months of employment in the Performance Period, unless otherwise approved
by the Authorized Party. If the Employee completes twelve full months of
employment in the Performance Period but terminates employment before the end of
the Performance Period as a result of Layoff, Retirement, death or Disability,
then the Award shall be prorated based on the number of full months of
employment completed in the Performance Period.

DETRIMENTAL ACTIVITIES: If the Authorized Party determines that, subsequent to
the grant of any Award but prior to any Change of Control, the Employee has
engaged or is engaging in any activity which, in the sole judgment of the
Authorized Party, is or may be detrimental to the Company or a subsidiary, the
Authorized Party may cancel all or part of the PSUs (including any PSUs arising
from accrued dividend equivalents) held in escrow pursuant to the Award granted
to that Employee. Upon any Change of Control, the Authorized Party may cancel
all or part of the PSUs (including any PSUs arising from accrued dividend
equivalents) held in escrow pursuant to the Award granted to that Employee only
upon a determination by the Authorized Party that the Employee has given the
Company Cause for such cancellation.

 

- 4 -



--------------------------------------------------------------------------------

If the Authorized Party, in its or his sole discretion, determines that the
lapsing of restrictions on PSUs (including any PSUs arising from accrued
dividend equivalents) held in escrow pursuant to any Award has the possibility
of violating any law, regulation, or decree pertaining to the Company, any of
its subsidiaries, or the Employee, the Authorized Party may freeze or suspend
the Employee’s right to settlement or payout of the Award until such time as the
lapse of restrictions would no longer, in the sole discretion of the Authorized
Party, have the possibility of violating such law, regulation, or decree.

Notwithstanding anything herein to the contrary, this Award is subject to
forfeiture or recoupment, in whole or in part, under applicable law, including
the Sarbanes-Oxley Act and the Dodd-Frank Act.

RECAPITALIZATION: Upon any change in the outstanding stock of the Company by
reason of any stock dividend, stock split, reverse stock split,
recapitalization, reclassification, or other similar change, the Committee shall
make corresponding adjustments to the PSUs (including any PSUs arising from
accrued dividend equivalents).

 

- 5 -



--------------------------------------------------------------------------------

DEFINITIONS:

Capitalized terms not defined below shall have the meanings set forth in the
Plan under which the Award is granted.

“Administrator” means the CEO, who is authorized, with regard to outstanding
Awards, to administer the Program and take action under this the Program. The
CEO may delegate such of his administrative duties and responsibilities as he
shall deem desirable.

“Authorized Party” means the person who is authorized to approve an Award,
exercise discretion, or take action under the Administrative Procedure for the
Performance Share Program and pursuant to the Program. With regard to Senior
Officers, the Committee is the Authorized Party. With regard to other Employees,
the Chief Executive Officer, acting as the Special Equity Award Committee of the
Board of Directors of the Company, is the Authorized Party, although the
Committee may act concurrently as the Authorized Party. The Authorized Party may
delegate duties and responsibilities regarding the operation of the Program,
other than the authority to grant an Award.

“Award” means any Performance Share Units granted to an Employee pursuant to
such applicable terms, conditions, and limitations as the Authorized Party may
establish in order to fulfill the objectives of the Program.

“Cause” means “Cause” as that term is defined in the Key Employee Change in
Control Severance Plan of ConocoPhillips applied as if an Employee were a
participant under such plan.

“Change of Control” has the meaning set forth in Attachment A to these Terms and
Conditions.

“Chief Executive Officer” or “CEO” means the Chief Executive Officer of the
Company.

“Committee” means the Human Resources and Compensation Committee of the Board of
Directors of the Company, or any successor committee to it.

“Company” means ConocoPhillips, a Delaware corporation.

“Disability” means a disability for which the employee in question has been
determined to be entitled to either (i) benefits under the applicable plan of
long-term disability of the Company or its subsidiaries or (ii) disability
benefits under the Social Security Act. In the absence of any such
determination, the Authorized Party may make a determination that the employee
has a Disability.

“Fair Market Value” means, as of a particular date, the mean between the highest
and lowest sales price per share of such Stock on the consolidated transaction
reporting system for the principal national securities exchange on which shares
of Stock are listed on that date, or, if there shall have been no such sale so
reported on that date, on the last preceding date on which such a sale was so
reported, or, at the discretion of the Committee, the price prevailing on the
exchange at a designated time.

“Good Reason” means “Good Reason” as that term is defined in the Key Employee
Change in Control Severance Plan of ConocoPhillips applied as if an Employee
were a participant under such plan.

“Grant Price” means the Fair Market Value for one share of Stock as of the date
of the grant of an Award. Grant price is not adjusted for any restrictions
applicable to the Award.

 

- 6 -



--------------------------------------------------------------------------------

“Key Employee Change in Control Severance Plan of ConocoPhillips” means the plan
of that name (or a successor plan to the plan of that name) in effect on an
applicable Change of Control. If no plan of that name (or successor plan to the
plan of that name) is in effect on an applicable Change of Control, it shall
mean instead the plan of that name in effect on the date of the Award.

“Layoff” means an applicable Termination of Employment due to layoff under the
ConocoPhillips Severance Pay Plan, the ConocoPhillips Executive Severance Plan,
or the ConocoPhillips Key Employee Change in Control Severance Plan, or layoff
or redundancy under any similar layoff or redundancy plan which the Company or
its subsidiaries may adopt from time to time. If all or any portion of the
benefits under the redundancy or layoff plan are contingent on the employee’s
signing a general release of liability, such Termination shall not be considered
as a “Layoff” for purposes of this Award unless the employee executes and does
not revoke a general release of liability, acceptable to the Company, under the
terms of such layoff or redundancy plan. In order to be considered a layoff for
purposes of this Award, the Termination of Employment must also be considered a
Separation from Service.

“Participating Company” includes ConocoPhillips and its 100% owned subsidiaries,
including both those directly owned and those owned through subsidiaries, whose
participation has been approved by the Authorized Party.

“Performance Share Unit” or “PSU” means the type of restricted stock unit issued
under the Performance Share Program (as determined by the Authorized Party) that
is subject to forfeiture provisions or that has certain restrictions attached to
the ownership thereof.

“Restricted Stock Unit” means a unit equal to one share of Stock (as determined
by the Authorized Party) that is subject to forfeiture provisions or that has
certain restrictions attached to the ownership thereof.

“Retirement” means Termination at age 55 or older with a minimum of 5 years of
service with a Participating Company; provided, however, that with regard to an
Employee not on the United States payroll, the CEO may approve the use of a
different definition. Service is defined by the policies of the Participating
Company.

“Senior Officer” means the Chairman of the Board, the CEO, all other executive
officers of the Company (determined in accordance with the Company’s custom and
practice pursuant to section 16(b) of the Securities Exchange Act of 1934, as
amended), all other employees of the Company who report directly to the CEO and
whose salary grade is 23 or higher, and all other employees of the Company whose
salary grade is 26 or higher.

“Severance” means “Severance” as that term is defined in the Key Employee Change
in Control Severance Plan of ConocoPhillips applied as if an Employee were a
participant under such plan, and shall also incorporate the meaning of the terms
“Cause” and “Good Reason” contained in the definition of “Severance” in such
plan.

“Stock” means shares of common stock of the Company, par value $.01. Stock may
also be referred to as “Common Stock.”

“Termination,” “Termination of Employment,” and “Separation from Service” each
mean “separation from service” as that term is used in section 409A of the
Internal Revenue Code.

 

- 7 -



--------------------------------------------------------------------------------

Attachment A

“Change of Control”

The following definitions apply to the Change of Control provision in Section 10
of the Plan.

“Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations under the Exchange Act, as in effect at the time
of determination.

“Associate” shall mean, with reference to any Person, (a) any corporation, firm,
partnership, association, unincorporated organization or other entity (other
than the Company or a subsidiary of the Company) of which such Person is an
officer or general partner (or officer or general partner of a general partner)
or is, directly or indirectly, the Beneficial Owner of 10% or more of any class
of equity securities, (b) any trust or other estate in which such Person has a
substantial beneficial interest or as to which such Person serves as trustee or
in a similar fiduciary capacity and (c) any relative or spouse of such Person,
or any relative of such spouse, who has the same home as such Person.

“Beneficial Owner” shall mean, with reference to any securities, any Person if:

(a) such Person or any of such Person’s Affiliates and Associates, directly or
indirectly, is the “beneficial owner” of (as determined pursuant to Rule 13d-3
of the General Rules and Regulations under the Exchange Act, as in effect at the
time of determination) such securities or otherwise has the right to vote or
dispose of such securities;

(b) such Person or any of such Person’s Affiliates and Associates, directly or
indirectly, has the right or obligation to acquire such securities (whether such
right or obligation is exercisable or effective immediately or only after the
passage of time or the occurrence of an event) pursuant to any agreement,
arrangement or understanding (whether or not in writing) or upon the exercise of
conversion rights, exchange rights, other rights, warrants or options, or
otherwise; provided, however, that a Person shall not be deemed the Beneficial
Owner of, or to “beneficially own,” (i) securities tendered pursuant to a tender
or exchange offer made by such Person or any of such Person’s Affiliates or
Associates until such tendered securities are accepted for purchase or exchange
or (ii) securities issuable upon exercise of Exempt Rights; or

(c) such Person or any of such Person’s Affiliates or Associates (i) has any
agreement, arrangement or understanding (whether or not in writing) with any
other Person (or any Affiliate or Associate thereof) that beneficially owns such
securities for the purpose of acquiring, holding, voting (except as set forth in
the proviso to subsection (a) of this definition) or disposing of such
securities or (ii) is a member of a group (as that term is used in Rule 13d-5(b)
of the General Rules and Regulations under the Exchange Act) that includes any
other Person that beneficially owns such securities;

provided, however, that nothing in this definition shall cause a Person engaged
in business as an underwriter of securities to be the Beneficial Owner of, or to
“beneficially own,” any securities acquired through such Person’s participation
in good faith in a firm commitment underwriting until the expiration of 40 days
after the date of such acquisition. For purposes hereof, “voting” a security
shall include voting, granting a proxy, consenting or making a request or demand
relating to corporate action (including, without limitation, a demand for a
shareholder list, to call a shareholder meeting or to inspect corporate books
and records) or otherwise giving an authorization (within the meaning of
section 14(a) of the Exchange Act) in respect of such security.

 

- 8 -



--------------------------------------------------------------------------------

The terms “beneficially own” and “beneficially owning” shall have meanings that
are correlative to this definition of the term “Beneficial Owner.”

“Board” shall have the meaning set forth in the Plan.

“Change of Control” shall mean any of the following occurring on or after
January 1, 2018:

(a) any Person (other than an Exempt Person) shall become the Beneficial Owner
of 20% or more of the shares of Common Stock then outstanding or 20% or more of
the combined voting power of the Voting Stock of the Company then outstanding;
provided, however, that no Change of Control shall be deemed to occur for
purposes of this subsection (a) if such Person shall become a Beneficial Owner
of 20% or more of the shares of Common Stock then outstanding or 20% or more of
the combined voting power of the Voting Stock of the Company then outstanding
solely as a result of (i) any acquisition directly from the Company or (ii) any
acquisition by a Person pursuant to a transaction that complies with
clauses (i), (ii), and (iii) of subsection (c) of this definition;

(b) individuals who, as of January 1, 2018, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to
January 1, 2018 whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board; provided, further, that there
shall be excluded, for this purpose, any such individual whose initial
assumption of office occurs as a result of any actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board;

(c) the Company shall consummate a reorganization, merger, statutory share
exchange, consolidation, or similar transaction involving the Company or any of
its subsidiaries or sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or securities of another
entity by the Company or any of its subsidiaries (a “Business Combination”), in
each case, unless, following such Business Combination, (i) 50% or more of the
then outstanding shares of common stock of the corporation, or common equity
securities of an entity other than a corporation, resulting from such Business
Combination and the combined voting power of the then outstanding Voting Stock
of such corporation or other entity are beneficially owned, directly or
indirectly, by all or substantially all of the Persons who were the Beneficial
Owners of the outstanding Common Stock immediately prior to such Business
Combination in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the outstanding Common Stock,
(ii) no Person (excluding any Exempt Person or any Person beneficially owning,
immediately prior to such Business Combination, directly or indirectly, 20% or
more of the Common Stock then outstanding or 20% or more of the combined voting
power of the Voting Stock of the Company then outstanding) beneficially owns,
directly or indirectly, 20% or more of the then outstanding shares of common
stock of the corporation, or common equity securities of an entity other than a
corporation, resulting from such Business Combination or the combined voting
power of the then outstanding Voting Stock of such corporation or other entity,
and (iii) at least a majority of the members of the board of directors of

 

- 9 -



--------------------------------------------------------------------------------

the corporation, or the body which is most analogous to the board of directors
of a corporation if not a corporation, resulting from such Business Combination
were members of the Incumbent Board at the time of the initial agreement or
initial action by the Board providing for such Business Combination; or

(d) the shareholders of the Company shall approve a complete liquidation or
dissolution of the Company unless such liquidation or dissolution is approved as
part of a transaction that complies with clauses (i), (ii), and (iii) of
subsection (c) of this definition.

“Common Stock” shall have the meaning set forth in the Plan.

“Company” shall have the meaning set forth in the Plan.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Exempt Person” shall mean any of the Company, any entity controlled by the
Company, any employee benefit plan (or related trust) sponsored or maintained by
the Company or any entity controlled by the Company, and any Person organized,
appointed, or established by the Company for or pursuant to the terms of any
such employee benefit plan.

“Exempt Rights” shall mean any rights to purchase shares of Common Stock or
other Voting Stock of the Company if at the time of the issuance thereof such
rights are not separable from such Common Stock or other Voting Stock (i.e., are
not transferable otherwise than in connection with a transfer of the underlying
Common Stock or other Voting Stock), except upon the occurrence of a
contingency, whether such rights exist as of January 1, 2018 or are thereafter
issued by the Company as a dividend on shares of Common Stock or other Voting
Securities or otherwise.

“Person” shall mean any individual, firm, corporation, partnership, association,
trust, unincorporated organization, or other entity.

“Voting Stock” shall mean, (1) with respect to a corporation, all securities of
such corporation of any class or series that are entitled to vote generally in
the election of, or to appoint by contract, directors of such corporation
(excluding any class or series that would be entitled so to vote by reason of
the occurrence of any contingency, so long as such contingency has not occurred)
and (ii) with respect to an entity which is not a corporation, all securities of
any class or series that are entitled to vote generally in the election of, or
to appoint by contract, members of the body which is most analogous to the board
of directors of a corporation.

 

- 10 -